                                                                                          F"SLffiS}
                                                                              UNjITIi .1]41'ES DtST'FtICT COURT
UNITED STATES DISTRICT COURT                                                    ALBUQU ::,r:t i.:8,   N   EW   [\4   EXICO
FOR THE DISTRICT OF NEW MEXICO

SHEILA HURLEY
                                                                                                                        ii"   :


              Plaintiff,                                                    MITCHELL R. ELFERS
                                                    Case No. 20 CY 00850 JAP/GBW CLERK /n"1.
   vs.

STEPHANIE A. FUCHS, JEFFREY S. SMITH,
JENNIFER FELLABAUM, ANDREW SAUL as
COMMISSIONER of the SOCIAL SECURITY
ADMINISTRATION, and the SOCIAL SECURITY
ADMINISTRATION.

                         PLAINTIFF'S RESPONSE IN OPPOSITION
                       TO DEFENDANT'S MOTION TO DISMISS AND
                  CROSS.MOTION FOR LEAVE TOAMEND IIER COMPLAINT

              Plaintiff opposes the Defendants Andrew Saul and the Social Security Administration's

("SSA's") Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure to State a Claim.

Historically, the Courts have disfavored apre-trial, pre-discovery motion to dismiss, and prefer to resolve

legal disputes on the merits. Defendants' FRCP 12OX6) motion is designed to deprive the Plaintiff of her

day in Court, and a premature dismissal is not in the interests ofjustice, nor warranted on the law for the

reasons set   forthbelow. Plaintiff   cross moves   for leave to file the attachedproposed Second Amended

Complaint to resolve any inadequacies; or in the alternative, to permit the Plaintiff 14 days to hire counsel

and file a legally sufficient Second Amended Complaint. Defendant-Movants oppose Plaintiff's Cross

Motion.

             Plaintiff proposes resolution of the Defendant-Movants' Motion to Dismiss      as   follows:

             As to Count I, while Plaintiff does not dispute this Court's lack of jurisdiction for FLSA claims

in excess of $10,000 pursuant to the Tucker Act, Plaintiff requests that the Court transferthe Count I claim

to the federal Court of Claims, which has jurisdiction of her claims for FLSA violations with damages in

excess   of $10,000; in the altemative, if the Court determines that such transfer is not legally possible, the

Plaintiff will waive her FLSA damages exceeding $10,000 in orderto pursue her claims in this Court.

            As to Count II, the Plaintiff avers that her allegations claiming discrimination are sufficiently

pleaded; however, Plaintiff cross moves pursuant to FRCP Rule 15(a)(2) for leave to amend her Amended
Complaint to provide additional factual details to cure any perceived inadequacies, and to reflect the

withdrawal of her Counts    III and IV.
             Plaintiff agrees to withdraw Counts III and IVof herAmended Complaint,              as   to all Defendants,

Movant and non-Movant; this is reflected in her proposed Second Amended Complaint, attached hereto as

Exhibit A.

             Should this proposed Second Amended Complaint fall short of the legal pleading requirements,

Plaintiff respectfully requests 14 days to retain outside counsel and to file an edited and legally sufficient

Second Amended Complaint.

                                            STANDARD OF REVIEW

             UnderRule l2(bx6),     a   court may dismiss a complaint for "failure to state a claim upon which

relief can be granted." Fed. R. Civ. P. 12(bX6). "The nature of       a   Rule l2(bx6) motion tests the sufficiency

of the allegations within the four corners of the complaint." Mobley v. McCormick, 40 F.3d               337   ,340   (l}th
Cn. 1994). When considering a Rule 12OX6) motion, a court must accept               as   true all well-pleaded factual

allegations in the complaint, view those allegations in the light most favorable to the non-moving party,

and draw all reasonable inferences in theplaintiffs        favor. Smith v. United States,56l F.3d 1090,               1097

(l0th Cir. 2009), cert. denied, 130 S. Ct. ll42     Q0l0}       On a motion to dismiss under Rule 12(b)(6), a

court accepts the factual allegations in the complaint as true and draws all reasonable inferences in favor

of the plaintiff. Bell Atl. Corp. v. Twombly, 550 U.S. 544,555-56             (2007).     However, a plaintiff must

fumish "more than labels and conclusl6ls"-6'4 formulaic recitation of the elements of                 a cause   of action

will not do." Id. at 555. There must be something more than "naked assertions devoid of further factual

enhancement." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (internal quotations omitted). "To suryive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face." Iqbal, 556 U.S. at 678 (citations omitted). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged."     Id.   See also   Twombly, 550 U.S. at 570 (holding that             a

plaintiff must "nudge" her claims "across the line from conceivable to plausible"). Plaintiff avers that her

First Amended Complaint meets the standards to survive a pre-discovery motion to dismiss, and                   if it does
not, cross moves the Court to permit the filing of the attached Second Amended Complaint or in the

alternative 14 days to file a Complaint fully meeting the Court's expectations forpleading.

                                                 ARGUMENT

                                   This Court Should Not Dismiss Count           I
             Plaintiff avers that her claim asserted pursuant to the Fair Labor Standards Act ("FLSA") should

not be dismissed, but instead transferred to the federal Court of Claims.

             Defendants assert, "because Plaintiff   s   FLSA claim is "seeking more than $10,000 in damages,

jurisdiction is proper only in the Court of Federal Claims under the Tucker             Act." However,       Plaintiff

asserts that the Court should not dismiss   Plaintiff    s FLSA claim   for lack ofjurisdiction, but rather should

transfer Count I to the federal Court of    Claims. Defendants cite Johnson v. Lightfoot,273 F. Supp. 3d
278,288 (D.D.C. 2017) stating that the Court dismissed a federal employee's FLSA claim for lack of

subject-matter jurisdiction because the amount in controversy exceeded $10,000. The Court in Johnson

v. Lightfoot cited numerous cases in which Courts lacking jurisdiction over Plaintiff        s   claims dueto failure

to waive damages over $10,000 did not dismiss, but instead transferred the Plaintiffs claims to the federal

Court of Federal Claims. See Johnson v. Lightfoot, citing cases: "In light of [plaintiffs] damages [for

compensatory and back pay losses, which amounted to more than           $   10,000], the Court lack[ed] jurisdiction

and transfer[red] the EPA claim to the Court of Federal Claims.") (citation omitted); De Leon , 2003              WL

21767504, at *2 (transferring plaintiffs EPA claims to Court of Federal Claims, "the only court in which

the claim could have been properly   brought"). The Johnson Court's rationale for dismissing the Plaintiff's

"EPA" FLSA claim was that Plaintiff failed persistently to respond to the Defendants'motion to dismiss;

and the Court dismissed on that basis, without prejudice to refile. The Plaintiff in the instant case has

clearly responded to the Defendants motion to dismiss and counters their arguments. Therefore,                   it   is

respectfully requested thatthe FLSA claim be transferred to the Court of Claims; or, and only if the transfer

is not legally possible in the Court's view, that the Court accept the Plaintiff's alternative         - a waiver of
claims over $10,000.

             Forthepurpose of defendingthismotion, Plaintiff doesnot disputethe Defendants' calculations

as   to her salary, hourly rate, and the approximation of unpaid overtime compensation           - but Plaintiff avers
that Defendants have failed to calculate the additional amounts that she alleges are warranted under the
FLSA penalty provisions. ('Based on Plaintiffs hourly wage of at least 934.67 at the SSA, and her

allegation that she worked 250 hours (50 weeks x 5 hours/week) of unpaid overtime for which she was

entitled to 1.5 times her hourly wage, her FLSA claim amounts to roughly $13,001.25 (250 hours x

$34.67lhour    x   1.5), which exceeds the $10,000 limit of this Court's jurisdiction under the Little Tucker

Act."   Defendants' Motion to Dismiss).

            Plaintiff does not dispute the fact that compensation for the hours of overtime due are likely to

greatly exceed     $   10,000, particularly when the penalties for FLSA violations are    added.   The Plaintiff also

does not dispute that the Tucker        Act and Little Tucker Act apply to Plaintiff's FLSA claims for unpaid

overtime. For the purpose of this motion, Plaintiff        does not dispute that the Tucker   Act applies to a claim

against the govemment under the monetary-damages provision of the FLSA, 29 U.S.C. $ 2160)." Abbey

v. United States, 745 F.3d 1363, 1369 (Fed. Cir. 2014). The monetary damages provision does allow                    a

plaintiff to bring an FLSA claim "against any employer (including apublic agency) in anyFederal or State

court of competent jurisdiction." 29 U.S.C. $ 2160) (emphasis added). It is not disputed that whether

this Court is one of competent jurisdiction depends on the amount of Plaintiff s FLSA claim and whether

it falls under the purview of the Tucker Act or Little Tucker Act.          'oA   plaintiff attempting to invoke the

subject matter of the federal district courts bears the burden to establish his or her claim does not exceed

the $10,000.00 jurisdictional limit established by the Little Tucker Act." Cortezv. E.E.O.C., 585 F. Supp.

2d t273, 1288 (D.N.M. 2007).

            To the extent that the Tucker Act and Little Tucker Act apply to the Plaintiff         s   FLSA claim for

unpaid overtime, Plaintiff respectfully requests that this Court transfer Count           I to the federal Court of
Claims. Plaintiff states a viable claim, provable with computer records            and the testimony     of witnesses.

In the interest ofjustice, and as a matter ofjudicial expediency, it is appropriate to transfer this claim, rather

than dismiss   it.     Because of the time that would be lost between    filing of the Complaint in this Court    and

then having to re-file in the Court of Claims (rather than transfer), dismissal        will extinguish    some of the

Plaintiff's timeJimited factual basis for unpaid overtime under the statute, even under the three year

"willful violation" provisions, and therefore deprive her of earned compensation         and damages.     Inadditiorl

it would be not be an expeditious      use   ofjudicial and court resources to dismiss and require the duplication

of efforts by the federal Court of Claims should Plaintiff be required to restart her case in that forum.
Further, the Plaintiff asserts that she is one of many decision writers nationwidewho were notpaid overtime

due while working at the Social Security Administration.              If Plaintiff's   claims are not resolved pre-trial,

she   will retain counsel who routinely        seeks class certification   in factually similar cases. Given that there

has been a systemic overtime abuse of decision writers at the SSA,                  it is appropriate that the case be
transferred to the Court     of Claims, so that the large class of plaintiffs              seeking overtime may seek

compensation in a forum which doesnot limit their claims.

             Should this Court find that there is no legally supportable basis to transfer the Count I FLSA

claim to the Court     of Claims, the Plaintiff requests that in the alternative her claim for              overtime be

considered waived as to any damages in excess of $10,000 so that this Court may maintain jurisdiction.

The Plaintiffs proposed second amended complaint contains a waiver of damages in amounts above

$   10,000 as an altemative resolution,   if   the Court finds no sound legal reason to transfer the FLSA claim to

the federal Court of Claims.

             As to the assertion that the Court should dismiss the individual defendants, Plaintiff avers. The

Court should not dismiss the individual defendants. An individual may be liable under the FLSA only                    if
he or she is an "employer," which is defined as includin g "any person acting directly or indirectly in the

interest of an employer in relation to an employee." 29 U.S.C. $             203(d). Thus, the plain meaning of the
statute itself defines employer for the pu{poses of the FLSA to include "any person" acting "directly or

indirectly" "in the interest" of an employer in relation to an employee, and this would apply to Defendants

Stephanie Fuchs and Jeffrey    Smith. It is true that the Tenth Circuit        has not yet decided   whetherindividual

supervisors or managers may be liable undertheFLSA. SeeAndersonv. XTO Energy, Inc.,34l F. Supp.

3d 1272,1277 (D.N.M. 2018) (noting the absence of "Tenth Circuit law on when an individual supervisor

or manager may be considered an employer under the              FLSA"). What Defendants fail to mention to this
Court, however, is that the Court in Anderson v. XTO Energy Inc. found that the legal ambiguity as to

whether individual supervisors or rumagers may be liable under the FLSA for overtime violations was

sufficient to show that this issue should not be resolved summarily. Anderson v. XTO Energy Inc.

("Defendantspropose that the court should apply the "economic reality" test underthe FLSA to determine

whether Defendant Marriott is an employer. Initially, the Court notes that                  it is unclear whether Nerv
Mexico would apply the economic reality test under the FLSA to determine whether a supervisor was an
 "employer" under the New Mexico Minimum Wage                  Act.")   Defendants have assertede that the Tenth

Circuit applies an "economic reality test" to determine whether an employer-employee relationship exists

underthe FLSA. See Baker v. Flint Eng'g & Const. Co.,l37 F.3d,1436,1440 (l0th Cir. 1998). However,

it is not clear that the Tenth Circuit would apply such a test to the exclusion of others, or to supervisors

under the facts of this     case.     Some district courts   within the Tenth Circuit have focused on a four part

subtest of the economic reality test to determine whether an individualmay be liable as an employer under

the FLSA, including these four factors: "whether the alleged employer has the power to hire and fire

employees, supervises and controls employee work schedules or conditions of employment, determines

the rate and method of payment, and maintains ernployment records." Guereca v. Cordero, No. 2:19-CV-

568-GJF-SMV,            F. Supp. 3d        2020WL 1495299, at *6 @.N.M. Mar. 27,2020) (quoting BakeE          137
                    -                 -,
F.3dat 1440). ButseeJensenv.RedcliffAscent,Inc.,No.2:13-CY-00275-TC-81F,2014WL2739297,

at *2 @.Utah June 17,2014) (unreported) (acknowledging that "some districts within the Tenth Circuit

have applied other tests" and collecting cases). See also Loyoza v. Allphase Landscape Constr., Inc., in

which theCourt used an "operational control" test and declined to exercise summary judgment where there

was a dispute as to the extent of an individual's authority, and as premature because "no FLSA violations

have yet been established." The extent of authority of the individual supervisors can be established only

through discovery, and pre-discovery motions to dismiss are not designed to resolve contested pre-

d   iscovery f actual issues.

              Contrary to Defendant-Movants'assertions, Plaintiff's Amended Complaint should not be read

as establishing that Ms. Fuchs had no power to fire Plaintiff, rather the allegations should have been read

as showing that Ms. Fuchs presented information to others           in the office and to regional workers withorf

direct knowledge to gain professional acceptance of her actions, and so that she would not face questions

as to why she was micromanaging and trying to "manage             out" a top worker in the office. Ms. Fuchs had

the power to fire    Plaintiff. Discovery will show that Ms. Fuchs      used an attorney in the regional office to

help her choose bases for termination that would be least likely to be challenged. Further discovery         will
also establish that when Plaintiff attempted to talk to supervisors and managers to whom Ms. Fuchs directly

reported or those above them, she was told that Plaintiff's continued employment was within Ms. Fuch's

purview, and Plaintiff would have to talk to Ms. Fuchs only. Discovery will also establish that Ms. Fuchs'
own supervisor stated that Ms. Fuchs had the authority to flue through delegated responsibility. Further,

Ms. Fuchs kept employment records on the employees she supervised in local satellite files. This can be

shown afterdiscovery, establishing theprojects Ms. Fuchs engaged in, and the information she sought and

saved electronically and in paper form, in order to support her efforts to have Plaintiff leave the office.

Ms. Fuchs also had the power to hire and set rates of pay; however, in the time frame relevant to the

complaint, Ms. Fuchs was such a new supervisor that her salary-setting and hiring authority had not been

exercised, and so this fact must be established through              discovery. Ms. Fuchs' role as supervisor
encompasses the power         to set rates within a salary range. Although Ms. Fuchs did not hire Plaintiff;

predecessor Steven Murphy in the same role had the ability to hire and set a salary within a range. He

hired Plaintiff and also granted the pay rate Plaintiff requested, because the original rate was set too low

for Plaintiff to feasibly move across the country with her daughter and all belongings, to take the job in

Albuquerque. There may be a rubber stamp process to approve a group supenrisor's actions in hiring and

firing, and Defendants will no doubt assert that such aprocess would remove from her the authority to hire

and   fire.   However, the factual details of this issue are contested, complex and multifaceted, and must be

established through discovery. They cannot be determined in a contested pre-discovery motion to dismiss.

              As to Jeffrey Smith, as the Hearing Office Director, he also had the power to hire, fire,          set

salaries within   a   range, and keep personnel records. Whether he exercised this power directly or indirectly

routinely or specifically in this case can be shown afterdiscovery; however Mr. Smith certainly had those

powers, delegated or otherwise. He was the top manager in the OHO office in Plaintiff's reporting line.

              Further, it should be noted that both Ms. Fuchs and Mr. Smith were absolutely aware that SSA

employees work        "off the clock" both locally   and   nationally. Mr. Smith made a comment on one occasion

in which an employee at a meeting talked about working after hours            - Mr. Smith stated ruefully, in sum
and substance "oh,      I'm suffering my employees to work" off the clock. Plaintiff     has a distinct memory   of

Mr. Smith using the word "suffering" which is a term of art in terms of the FLSA, wherein an issue               is

whether a defendant "suffered" or "permitted" employees to            work. In other   incidents, Ms. Fuchs made

improper demands that Plaintiff check her timesheet as if she had taken lunch, while knowing that Plaintiff

was working through lunch because she had told her to do so and because on several subsequent occasions

Plaintiff had told Ms. Fuchs that she was still working through lunch. Ms. Fuchs' demand that the "lunch
taken" box be checked on the Plaintiffs electronic timesheet was intended to further Ms. Fuchs' fiction

that Plaintiff was not working off the clock in violation of the FLSA       -   when Ms. Fuchs knew she was.

Ms. Fuchs was clear that Plaintiff was working through lunch, yet sought to hide this fact by demandirg

that she check the "lunch taken" box on her timesheet as if she had taken a lunch rather than worked through

it.   Additionally, the issue of employees working off the clock was well known nationally, and a Union

issue. Former supervisor Steven Murphy told the Plaintiff that the issue of working off the clock and not

getting paid for   it   (FLSA overtime violations) was a ticking time bomb that was discussed by upper

management. Defendants' knowledge and encouragement that Plaintiff work off the clock supports

Plaintiffs contention that she is entitled to the 3-year statute of limitations that applies to willful FLSA

violations, as opposed to the 2-year statute of limitations that applies ordinarily. See 29 U.S.C. $ 255(a);

see also Brinkman       v. Dep't of Corrections, 21 F.3d 370, 372 (l}th Cn.lg)94) as well as all available
penalties as damages.

            The Plaintiff withdraws allegations against the individual defendant Jennifer Fellabaum as to

the FLSA claim, because she is not known to have any of the aforesaid four part subtest authorities, nor

operational control, nor other indicia of involvement or control over the FLSA violations. This claim

against her is respectfully withdrawn with   Plaintiff   s request that such withdrawal be without prejudice   to

be re-asserted subsequent to receipt of contrary information or information obtained during discovery.

            In contrast to Ms. Fellabaum, Ms. Fuchs and Mr. Smith were personally involved with, or their

roles were personally capable of, making decisions that would determine Plaintiff's pay        structure. See
Hunter v. Agility Energy, lnc., 419 F. Supp. 3d, 1269, 1275-77 @. Utah 2019) (dismissing individual

defendants where the complaint failed to allege that they were "personally involved in making decisions

that would determine Plaintiff's pay structure," but refusing to dismiss claim against supervisor where the

complaint sufficiently alleged that he had power "to hire and fire employees" and "supervision or control

over the employees' conditions of employment and rate and method of        pay"). It should also be noted thd
no one single criterion underthe fourpart subtest is determinative. Guereca, 2020WL 1495299, at *7

(denying motion to dismiss where "Plaintiff ha[d] factually alleged two of the four factors identified in

Baker," i.e., that the defendants had the power to hire and fire and determine the rate of payment).
            Defendants are attempting to try the facts of this case in this pre-discovery motion; however,

the issues are too complex tobe resolved summarily. This Court has already screened             Plaintiff's complaint

once and did not dismiss        it after Plaintiff   amended   it.   To the extent that this Court determines that

additional factual allegations are critical to avoid dismissal, Plaintiff has attached a proposed second

amended complaint that includes the factual allegations that Defendant-Movants have asserted are

necessary to avoid dismissal. To the extent that the Court deems other allegations necessary, the            Plaintiff

respectfully requests an additional 14 days to hire counsel to file a second amended complaint to provide

detail required by the Court.

                                       This Court Should Not Dismiss Count      II
            Plaintiff avers that her disabitty-related claims, asserting failure to reasonably accommodate

and retaliation, and arising underthe Rehabilitation      Act ('FLSA"), should not be dismissed.

            Plaintiff does not dispute that the Court should construe her second claim          as   arising under the

Rehabilitation Act. See, e.g., Padilla v. Mnuchin, No. 20-l 177,2020 WL 6947803, at *1 n.1 (10th Cir.

Nov. 25, 2020) (federal employees with disability related claims are excluded from coverage under the

ADA   and their "exclusive remedy is underthe Rehabilitation           Act").   Employment discrimination claims

under the Rehabilitation Act incorporate the "standards applied under Title               I of the Americans with
Disabilities Act," 29 U.S.C. $ 794(d), "[c]ases decided under section 504 of the Rehabilitation Act are

therefore applicable to cases brought under the ADA and vice versa, except to the extent the ADA expressly

states otherwise." Woodman v. Runyon, 132 F.3d 1330, 1339 n.8              (l0th Cr.   1997).

           As a general matteq Plaintiff also does not dispute that: "[I]n a suit under Title VII or the

Rehabilitation Act against the United States, only the head of the federal agency or department sued is a

proper defendant." Hare v. Donahoe, No. I3-CV-508-JED-FHM, 2014 WL 4793346, at *2 (N.D. Okla.

Sept. 25, 2014),   aff'd,608 F. App'x 627 (IDth Cir. 2015). Therefore, Plaintiff agrees to withdrawher

claims under this Count   II   as to the   individual Defendants, both Movant and Non-Movant.

           As to Count    II against   the Defendant-Movants, Plaintiff avers that she has proper$ alleged all

the elements of her disability discrimination and retaliation claims.

           Plaintiff has not failed to state a claim for failure to accommodate a disability. Plaintiff does

not dispute that "[t]o state an ADA failure to accommodate clairn, a plaintiff must allege that "(1) [she] is
disabled; (2) [she] is otherwise qualified; and (3) [she] requested a plausibly reasonable accommodation."

With respect to this motion, Defendants do not dispute the first prong: that Plaintiffs osteoarthritis

constitutes a disability within the meaning of the Rehabilitation   Act. With   respect to the second prong, the

allegations in the Amended Complaint are clear that Plaintiff was "otherwise qualified" and that she

"requested a plausibly reasonable accommodation." (See Amended           Complaint,parugraphs            ).

           Under the Tenth Circuit's two-step process for determining whether a federal employee is

"otherwise qualified" under the Rehabilitation Act, the Plaintiff s claims should survive. First, Plaintiff

has alleged, and Defendants do not dispute, that     Plaintiff was capable of performing her work at a high

level, with a high degree ofjudicial approval and low levels of remands. Plaintiff also alleged that she

could not perform the essential functions of the job without an accommodation in that she alleged that to

perform her work, she typed at an injurious rate and suffered pain and injury         -   pain and swelling and

increased damage    to her osteoarthritic hands. Second, Plaintiff alleged that there are             reasonable

accommodations that could have been implemented to enable her to perform those essential functions,

includinganaccorlmodationtobepermittedtouseherskillset          inadifferentmode,producingless complex

but more of the simpler decisions. The Plaintiff did not request work that would result in harder work

being performed byher coworkers. These are false assumptions and assertions by the Defendant-Movants.

Rather, Plaintiff requested work that was simply different in being less complex, but accommodating in

that it would require less typing and did not hurt and damage her hands as much. Plaintiff did not state she

would perform less of this work, and indeed could have performed more of it than her colleagues, to offset

any perceived inequitable accommodation. Clearly, producing decisions for the Judges of the SSA was

an essential function of the   job.   However, the types of decisions produced by decision writers varied

greatly in terms of output expectations and the amount of typing required. It is undisputed that the SSA

OHO policies and productivity indices require production of MORE of the less complex decisions to meet

productivity standards. Assignment of these less complex decisions does not necessarily require harder

work on the part of those completing complex decisions, who are given more         time.    To resolve the issue

as to whether assignments   of less complex decisions would shift harder work to colleagues requires facts

put before this Court, which are not cunently before this   Court.     This issue can only be addressed after
discovery. The impact of certain tvpes of         assignments was injurious   to Plaintiff, but a detailod

understanding of decision writing process, assignments, and modes of evaluation requires explication.

           Typing all of her assigned decisions at a rapid pace, particularly given Ms. Fuchs' increased

level of retaliatory assignments, was not possible for the Plaintiff without further injuring her hands.

Plaintiff required additional time and sustained injury to meet the SSA standards, without                 an

accommodation. To permit the Plaintiff to perform work that necessitated less typing, and instead

permitted her to use autotext more frequently, could certainly be a reasonable accommodation    if   she were

to produce more of the shorter decisions. In this way, she would not be "shifting" harder work to her

colleagues. This accommodation would not require other employees to work harder           - it would have
required them to work   differently. Thus, Mason v. Avaya Commc'ns,       Inc., 357 F.3d lll4, ll2l (10th

Cn. 2004) is not on point, and neither is Bolstein v. Reich, No. CIV. A.93-1092, 1995 WL 46387, at *4

(D.D.C. Jan. 19, 1995), aff'd,No. 95-5029,1995 WL 686236 (D.C. Cir. Oct. 4, 1995).

           The issue of the "reasonableness" of this accommodation cannot be established on a pre-

discovery motion to dismiss and requires that certain facts be established through discovery.

           Further, to the extent that this Court determines that additional factual detail is necessary to

survive Defendants'motionto dismiss, Plaintiff respectfully requests that the Court grant her cross motion

for leave to file the Second Amended Complaint. In Plaintiff's proposed Second Amended Complaint,

she does allege that her osteoarthritis rendered her unable to perform the essential functions of her job.

She alleges that she was unable to perform these essential functions without accommodation, and instead

performed work off the clock to accommodate for the lack of speed with which she had to operate, and due

to the pain and injury to her hands with excessive typing.

           In the proposed Second Amended            Complaint, the Plaintiff alleges that reasonable

accommodations would have included: Installation of the Dragon software application and any necessary

associated equipment and permitted use of the Dragon application or a similar application or device. The

Dragon software application is, upon information and belief, a computer application whereby a worker

speaks into a computer microphone to perform certain tasks. This Dragon software application was never

offered to Plaintiff, and Plaintiff did not know it existed. Another accommodation would have been to

grant Plaintiff the ability to use accruing sick time for longer breaks between typing-heavy assignments.
A third accommodation would be the aforesaid change in the types of assignments to permit Plaintiff to

produce more of the less complex work thanproduced by some of her colleagues, which would have been

a fatr and reasonable accommodation when coupled with the production policy requirement that more of

this type of decision be produced. The less complex work could be performed with less typing, because

autotext could be used. Notwithstandingthat more of this simple work is required to meet productivity

standards,there is less typing involved even at required higher productionrates. Plaintiff adamantly denies

that she was seeking to avoid work. As her record at the SSA shows, she did more work than most of her

colleagues, even   if it meant   she had to   work through lunch and sufferpain and swelling to her hands.

            Finally, Plaintiff respectfully asserts that Defendants'assertions and legal citations are based on

factually incorrect assumptions. The decision writers at SSA OHO in Albuquerque were aheady subject

to an inequitable work distribution at the discretion and whim of the supervisor Stephanie Fuchs, that was

exacerbated in Plaintiff's case. Although all decision writers are paid on the same wage lsalary range, some

of the decision writers are attorneys and some are not. They all have the same job description. Ms. Fuchs

inequitably assigned less complex work to decision writers who were not attorneys whom she favored, yet

they were paid on the same scale and were required to perform the same work as the attorneys, who did

perform more complex and typing heavy           work.   There was no need to do this, because the type of work

performed did not require an attorney's license, and could be performed by paralegals. Any citation to a

case   in which Plaintiff would be unfairly charactenzed as seeking job duties that did not reflect the
expectations of her as aG-l2,are not on point. Most of the non-attomey decision writers underMs. Fuchs'

supervision received less complex cases, capable of being completed with less typing, and they were paid

on the same scale as the attomeys assigned the very complex cases although they did not have disabling

osteoarthritis. Thus, even if work assignments to accommodate Plaintiffs osteoarthritis would result in

her being assigned less complex cases, no automatic inference should be made that the work distribution

would be inequitable. Further, any notion that assignment of simpler cases requiring less typing to Plaintiff

as an accofilmodation would result in undue burden on others, could be offset by requiring more of those

less complex decisions.
           Therefore it is respectfully alleged that Plaintiffs allegations meet the standards set forth in

Woodman v.    l0 Runyon,   132 F.3d 1330, 1339 (1Oth Ctr. 1997) in both the Amended Complaint and the

proposed Second Amended Complaint, which contains the additional factual details set forth above.

           Plaintiff has also stated a claim for retaliation, and requests that this claim survive a pre-

discovery motion to   dismiss. Plaintiff      has alleged that instead   of accommodating her disability, her

supervisor "retaliated by increasing the type of assignments that would exacerbate Plaintiff s symptoms of

pain and swelling." Doc.6   fl21. Plaintiff   has furtheralleged thatwhen she complained about Ms. Fuchs,

Defendants "retaliated by attempting to push Plaintiff out of her employment         ." ld. n 22. Ms. Fuchs
burdened Plaintiff with more complex and typing-heavy assignments than her co-workers. Plaintiff was

forced to injure herself to keep up with Ms. Fuchs' retaliatory assignments. Further, because the

Defendants did not bother to engage the Plaintiff in a discussion of what would be a workable and fair

accommodation, alternatives were not explored.

           Plaintiff does not dispute that the elements of a prima facie retaliation claim under            the

Rehabilitation Act are 1) the plaintiff engaged in protected activity; 2) the plaintiff suffered a materially

adverse employment action; and 3) there exists a causal connection between the two. See Reinhardt v.

Albuquerque Pub. Sch. Bd.ofEduc.,595 F.3d 1126,1131 (lOthCir.2010). Plaintiff notesthatDefendants

have assumed arguendo that the flrst two elements were plead, but assert that Plaintiff has failed to allege

a plausible   connection between her request         for   accommodation and complaints about lack of

accommodation with any materially adverse employment action. Defendants have acknowledged that

temporal proximity between the protected activity and retaliatory conduct establishes a plausible

connection between the accommodation request and retaliatory activity.

           Plaintiff alleges that the Amended Complaint plausibly alleges a temporal causal connection

between her complaints and the retaliatory actions engaged in by Defendant Ms. Fuchs. The time frame

and connection between complaints and retaliatory activity can be inferred by the very short period in

which Plaintiff performed at SSA with Ms. Fuchs as her supervisor. To the extent that the Court deems

the Plaintiff s allegations as insufficiently detailed in the Amended Complaint, the Plaintiff respectfully

requests that the Court grant her cross-motion for leave to amend the complaint and to file the attached

Second Amended Complaint, which the temporal connection is made more           clear. In the altemative, if the
Court does not accept theproposed attached Second Amended Complaint to resolve any inadequacies, the

Plaintiff requests that she be afforded     14 days to   hire counsel to file a Second Amended Complaint.

                                      Plaintiff Withdraws Counts III and IV

           As to Count   III,   the Plaintiff acknowledges that the Court lacks subject matterjurisdiction under

the Family and Medical Leave Act ("FMLA") and withdraws this Count from her proposed Second

Amended Complaint as       to all Defendants. Further, as to Count IV, the Plaintiff             acknowledges thd

Employee Retirement Income Security           Act ('ERISA") or its          amendment, the Consolidated Omnibus

Budge Reconciliation Act ("COBRA"), do not apply to federal govemment health plans, and she withdraws

this Count from her proposed Second Amended Complaint.

           Plaintiff withdrawsherclaims forviolations of theFamily andMedical LeaveActof 1993,29

U.S.C. Secs. 2601 to 2654       (FMLA).     The Plaintiff reluctantly concedes that the Defendant-Movants are

correct in their assertion that Title   II of the FMLA       provides no private right of action, and so Plaintiff

withdraws this claim as         to all Movant and Non-Movant Defendants. In               acknowledging this, and

withdrawing the FMLA claim, the Plaintiff is left with no legal recourse to seek justice and compensation

with respect to the SSA's failure to properly observe the FMLA, which supposedly covered the Plaintiff

and her need fora very minor accommodation to care for child with disabling             conditions. The Defendant-

Movants assert that the proper procedure for a Title            II   employee with a grievance concerning extended

leave is to bring a claim before the [Merit Systems Protection Board], not a federal district court." Berry v.

F.A.A., No. 05 Cy 00779 WYD CBS, 2006 WL 446080, at*2 @. Colo. Feb. 21,2006). This case is

inapposite, because Plaintiffwas on an anticipated twoyear contract and the terms ofher contractprecluded

bringing a claim before the Merit Systems Protection Board. Thus, Plaintiff is left with no recourse to

compensate her for SSA's providing her        with an FMLA accommodation to "flextime" later in the dateto

transport and care for    a     daughter   with disabling conditions, and then citing the use of that very
accommodation as a basis to severely discipline          her.   Further, Defendant Fuchs' silent revocation of that

accommodation would have been overturned by Defendant Smith, by his own sworn admission, had he

been given any knowledge of what Ms. Fuchs was doing prior to her doing it.

           Finally, the Plaintiff withdraws Count IV, her claims sounding in violations of the ERISA

Amendment - COBRA of 1985, 29 U.S.C. Secs. 1161-l168 (COBRA) as to all Defendants, Movant and
Non-Movant, in recognition of the factthat, as asserted by the United States Attomey, again a federal

employee has no legal recourse for unfair and damaging treatment by the SSA, an agency of the federal

govemment.

                                                  CONCLUSION

               WHEREFORE, for the foregoing reasons, the Court should not dismiss the Plaintiffs First

Amended Complaint in its entirety. The Plaintiff requests that the Court grant Plaintiffs Cross-Motion

for Leave to Amend the Amended Complaint, and permit Plaintiff to file the proposed Second Amended

Complaint, attached hereto, or in the altemative for an additional 14 days to correct any remaining

inadequacies in the allegations. The attached proposed Second Amended Complaint contains additional

allegations to cure any inadequacies in the Amended Complaint that is the subject of Defendant's motion

to dismiss, and shows that Plaintiff has withdrawn two of her claims. The Plaintiff also requests that the

Court grant her request to transfer her FLSA claims to the federal Court of Claims, or,             if the Court   has

determined there is no legal basis to do so, in the altemative to accept the Plaintiffs waiver of damages

over   $   10,000. The Plaintiff requests any and all such further relief   as the Court   may deemjust and proper.

Respectfully submitted,




P.O. Box 25170
Albuquerque, New Mexico 87125
(84s) 663-302e
sheilahurleyesq@ gmail. com



                                        CERTIFICATE OF SERVICE

               I hereby certify that on February 10, 2021,I filed the foregoing pleading electronically through

the Federal Court District of New Mexico which caused it to be filed in the CM/ECF system and which

caused     all parties or counsel to be served by electronic means as more fully reflected on the Notice of

Electronic Filing.



                                                           February 10,2021

 Plaintiff, Pro    Se
PO Box 25071
 Albuquerque, NewMexico 87125
845-663-3029
sheilahurleyesq@ gmail. com
                                                                         E/-t,-,h;t        A
 UNITED STATES DISTRICT COURT
 FOR THJE DISTRICT OF NEWMEXICO

 SHEILA HURLEY,

                 Plaintiff,
                                                           Case   No. 20 Cy 00850 JAP/GBW
    vs.

STEPHANIE A. FUCHS, JEFFREY S. SMITH,
ANDREW SAUL as ACTING COMMISSIONER
of the SOCIAL SECURITY ADMINISTRATION,
and the SOCIAL SECURITY ADMINISTRATION.

                                         SECOND AMENDED COMPLAINT

    JURISDICTION and TTIE PARTIES

                 l.       Plaintiff Sheila Hurley is a citizen ofNewMexico whopresently resides atPO Box2507l,

Albuquerque, NM 87125. BetweenAugust 6,2017 and                     April lg,z}lg,Plaintiff was an employee of the
Social Security Administration, working as a decision writer at its Office of Hearing Operations (OHO) in

Albuquerque, NewMexico. While living inNewYork, Plaintiff wasrecruited toworkin theAlbuquerque,

New Mexico OHO by a former supervisor, Steven Murphy. At all times relevant to the matters herein,

Plaintiff was         a   qualified individual with a disability within the meaning of the ADA, otherwise qualified

to perform her role as a decision writer for the Social Security Administration, but needing a reasonable

accommodation. She was the sole caretaker for her daughter, who also has a disability.

                2.        Defendant Stephanie Fuchs is a citizen of Albuquerque, New Mexico, and is employed     as

a Group Supervisor of the Social Security Administration's ("SSA" or the "Agency") Office of Hearing

Operations (.'OHO") on Broadway Boulevard in Albuquerque, New Mexico.                      At the time the claims
alleged in this complaint arose, Defendant Fuchs was acting under color of state law, as a federal employee

of the SSA, and mentor and supervisor over the Plaintiffwhen she was employed in the Albuquerque OHO

office. As set forth infra, she had the power to hire, fire, maintain        personnel records and set rates of pay

within    a   range. Ms. Fuchs is sued in her individual capacity as to count I.

                3.          Defendant Jeffrey S. Smith is a citizen of Tijeras, New Mexico, and is employed as the

Hearing Office Director for the SSA's Office of Hearings Operations in Albuquerque, New Mexico. At

the time the claims alleged in this compliant arose, Defendant Smith was acting under color of state law,

as a federal employee and supervisor over              all administrative staff in the Albuqueruque OHO officg
 including Defendant Stephanie Fuchs. As set forth infra, Mr. Smith had the power to hire, fire, maintain

 personnel records and set rates of pay within a range. IvIr. Smith is sued in his individual capacity as to

 Count I.

               4.           Defendant Andrew Saul       is the Acting Commissioner of the Social Security
 Administration, located at 6401 Security Boulevard, Baltimore, Maryland 21235,             and,   at times relevant to

 the Complaint, was its appointed Commissioner. Defendant Saul is sued in his official capacity as to

 Counts   I   and   II.
               5.           The Social Security Administration was created by Congress      in     1935   to   administer

America's social security programs, and provide benefits to qualified retired and disabled workers and their

 dependents, and to survivors of insured workers.          At all pertinent times, the Agency was, is and has been

an employer engaged in an industry affecting commerce            with 50 or more employees for each working day
in each of twenty or more calendar weeks in             each relevant calendar year, and meets the definition          of
"employer" set forth in the FLSA and Rehabilitation          Act. At all times, the Social Security Administration
has been a covered entity under the Rehabilitation Act and the SSA was the employer of the            Plaintiff within

the meaning of the FLSA and Rehabilitation Act forall time periods relevant to the Complaint.

              6.      Jurisdiction is involved pursuant to Sections 1331 and 1343 of Title 28,28 U.S.C. Sec.

 1353(3), 42 U'S.C. Sec. 1983 and this Court would have supplemental jurisdiction over claims arising

under the laws of the State of New Mexico, such as wage and hour claims. The unlawful employment

practices complained of occurred in this District, and venue is proper.

A.   NATURE OF THE CASE

              7.     This is anactionundertheRehabilitationAct of l973,asamended,29U.S.C.794,theEai

Labor Standards Act            of   1938 ("FLSA") and under the law of the State of New Mexico for monetary

damages due to unlawful employment practices by the Defendants.

              8.          Plaintiff Hurley was a hard working and competent decision writer employee of the SSA,

with excellent reviews by her managers and the Judges for whom           she wrote decisions, betweenAugust 6,

2017 andApril 19,2019.

              9.      The Defendants Stephanie Fuchs, Jeffrey Smith, Andrew Saul and the Social Security

Administration violated Plaintiff's rights underthe FLSA and New Mexico Wage and Hour laws by, inter
 alia, suffering, permitting and/or instructing her to work through lunch hours and by failing to pay her for

those hours throughout her employment fromAugust 6,2017 through                  April   19, 2019.

                10.      The Defendants' actions were   willful. Defendant Stephanie Fuchs informed Plaintiff tha
she must indicate on time sheets that she was taking lunch, despite having previously instructed             Plaintiff

to work through lunch, and knowing that Plaintiff was working through lunch.

                1   1.   It was well known by SSA management and by all the Defendants that Plaintiff and mary

other decision writers worked through lunch and during other                 "off the clock" hours and were not
compensated          for that work, despite being non-exempt workers who were covered by the overtime
provisions of the FLSA.

                12.      Plaintiff also alleges that Defendants Andrew Saul and the SSA violated Section 504 of

the Rehabilitation Act        of   1973, as amended, 29 U.S.C. Tg4,whichprohibits discrimination on the basis       of
disability in federal employment. These Defendants discriminated against Plaintiff in violation of the

Rehabilitation Act by failing to accommodate Plaintiff s disabling osteoarthritis of the hands. Defendants,

by the action of supervisor Stephanie Fuchs, also retaliated against Plaintiff for complaining about adverse

work assignments, by taking adverse action and increasing Plaintiffs workload.

               13.         These adverse actions consisted      of failing to   accommodate Plaintiffs disabling

osteoarthritis condition; increasing the types of assignments that exacerbated the symptoms of Plaintiffs

disabling osteoarthritis condition; providing Plaintiff with terms and conditions of employment different

from those of similar employees; and retaliating against Plaintiff by attempting to end her employment.

                                                   CAUSES OF ACTION

               14.        Plaintiff alleges that the following of her constitutional rights, privileges or immunities

have been violated and that the following facts form the basis for her allegations.

    COUNTI

    Violations of the Fair Labor Standards Act of 1938 (FLSA)

               15.        The Plaintiff incorporates and re-alleges paragraphs   I   through 14 of this Complaint   as

if fully   set forth here.

               16.       The Plaintiff was a non-exempt worker at the SSA OHO, as are all decision writers.
  .

              17   .   The SSA is an employer under the provisions of the FLSA, and subject to its overtime

compensation provisions. Stephanie Fuchs and Jeffrey Smith are both employers underthe FLSA. They

have the power to hire, fire, maintain personnel records and set rates of            pay. Both Ms. Fuchs and Mr.

Smith maintain personnel records in their offices and electronically, in the form of projects, evaluations,

disciplinary notes, attendance and in other ways; and rates of pay are set within an organizational range by

the Hearing Office Director, Mr. Smith and by delegated authority by Ms. Fuchs. Mr. Smith and               Plaintiff's

previous supenrisor, Steven Murphy, hired the Plaintiff into her role at SSA in April, 2017 , and set her rate

of pay. Ms. Fuchs is now in Mr. Murphy's role and although new, would be able to exercise the                    same

authority.

              18.      The Plaintiff typically worked a daytime shift, in excess of 40 hours per week throughout

her employment at SSA OHO, between August 6, 2017 and             April   19, 2019   .   She   typically worked during

all lunch hours, so that she would typically work at least five hours per week in excess of a 40 hour

workweek. She was not compensated for the extra hours beyond forty hours that                    she worked during at

least   fiftyofthose forty-hourweeks. The Plaintiffcannot identifyall datesexactly,            because the Defendants

are in possession of computer records showing that Plaintiff was typically at work on her computer during

lunch hours.

             19.        Plaintiff eamed an hourly wage of at least $34.67 at the SSA, and she worked at least

250 hours (50 weeks x 5 hours/week) of unpaid overtime forwhich she was entitled to 1.5 times her hourly

wage as a non-exempt worker.

             20.        Plaintiff's FLSA claim amounts to at least $13,001.25 (250 hours x$34.67lhour x 1.5),

      and considerably more when double back pay liquidated monetary damages are factored.

             21.        Defendant Fuchs, Smith, Saul and the SSA's violation of the FLSA for failure to pay to

Plaintiff overtime compensation at a rate of 1.5 of her hourly pay for all the hours worked in excess of 40

each week, was         willful. All of the Defendants   are aware that decision writers were under pressure to

produce a great deal of work to reduce the national backlog, and they were aware that decision writers were

working off the clock, both nationally and at the SSA OHO office in Albuquerque. All Defendants                   sanr

that frequently decision writers arrived early and/or left late, and/or worked through lunch.
             22.      On or about October 25,2017,Defendant Stephanie Fuchs, Plaintiff s assigned mentor

atthat time, told her to work through lunch to increase productivity. Defendant Fuchs did this twice, once

as   Plaintiffs   assigned mentor, and a second time as a supervisor when on or about October 18,2018,

Defendant Fuchs acknowledged to Plaintiff that she knew Plaintiff and others worked through lunch and

implied Plaintiff should continue, as Plaintiffs supervisor.

             23.      Despite her express instruction and acknowledgement that Plaintiff (and others) workod

through lunch hours, in or about November, 2018, the new supervisor Defendant Fuchs began to require

that Plaintiff check a "lunch taken" box on her timesheet to indicate (falsely) that Plaintiff took lunch.

Plaintiff alleges that Defendant Fuchs had become awire that       she was exposing herself and        the SSA to

liability for failure to pay overtime, and was trying to avoid liability by requiring that Plaintiff check a

"lunch taken" box on her timesheet.

             24.      Both Ms. Fuchs and Mr. Smith were absolutely aware that SSA employees work "off

the clock" both locally and nationally. Mr. Smith made a comment on one occasion in 2018, in which an

employee at a meeting talked about working afterhours      - Mr. Smith stated ruefully,    in sum and substance

"oh, I'm suffering my employees to work" off the clock. Plaintiff has a distinct memory of Mr. Smith

using the word "suffering" which is a term of art in terms of the FLSA, wherein an issue is whether a

defendant "suffered" or"permitted" employees to work.

             25. All Defendants       failed to investigate Plaintiffs complaint in April, 2019, and instead

took adverse action by permitting Defendant Fuchs to try to end Plaintiffls employment beginning in or

about December I 8, 201 8 through the date of Plaintiff's resignation on April   19   , 2019   .



            26.      Plaintiff has never been paid for these overtime hours over the course                of   her

employment. These FLSA overtime provision violations were willful, and Plaintiff               seeks compensation

for all hours worked in excess of 40 and not paid to her, for the length of her employment , plus all penalties

due based on the Defendants'willful violations.

            27.     To the extent that the Tucker Act and Little Tucker Act apply to the Plaintiffs FLSA

claim for unpaid overtime, and this Court lacks subject matter jurisdiction, Plaintiff respectfully requests

that this Court transfer Count   I to the federal Court of Claims. Plaintiff   states a viable claim, provable

with computer records and the testimony of witnesses.
             28. Further, Plaintiff asserts that she is one of many decision writers nationwide who were not

paid overtime duewhile working at the Social Security Administration. The issue of ernployees working

off the clock was well known nationally, and a Union issue. Former supervisor Steven M.r.phy told the

Plaintiff that the issue of working off the clock and not getting paid for it (FLSA overtime violations) was

a   ticking time bomb that was discussed by upper management. Defendants'knowledge and encouragement

that Plaintiff work off the clock supports Plaintiffs contention that she is entitled to the 3-year statute of

limitations that applies to willful FLSA violations, as opposed to the 2-year statute of limitations thd

applies ordinarily.

            29.   Given that there has been a systemic overtime abuse of decision writers at the SSA, it is

appropriate in the interest ofjustice that the case be transferred to the Court of Claims, so that a large class

of plaintiffs seeking overtime may seek compensation in a forum which doesnot limit their claims.

     COUNTII

     Violations of the Rehabilitation Act as Amended. forFailure toAccommodate. and Retaliation

            30.   The    Plaintiff incorporates and re-alleges paragraphs I through 29 of this Second Amended

Complaint as if fully set forth herein.

            31.       The Plaintiff is disabled within the meaning of the   ADA, in that   she has osteoarthritis   of
the hands that is a permanent condition, it is painful and significantly impairs her ability to perform daily

activities such as dressing, writing, and typing, and it requires accommodation.

            32.        Plaintiff was well qualified for the job she held as a decision writer, because she had

been an attomey for many years and had worked in administrative law and in medical settings. For the

purposes of the Rehabilitation Act, as amended, the Plaintiff was "otherwise       qualified."    She was capable

of performing her role competently at SSA OHO, and she received excellent reviews forboth quality and

productivity from her managers and the Judges for whom she drafted decisions. Plaintiff was one of the

most productive workers at her worksite, as rated by management's productivity measurement tools.

            33.       However, Plaintiffs competence and good reviews came at the cost of working offthe

clock to provide herself time to type the factually dense decisions she was assigned; and it came at the cost

of working through pain and swelling of her osteoarthritic hands, as well as further injrry to her hands.
Plaintiff needed a reasonable accommodation to perform the essential functions of her position withotfi

pain, swelling and working off the clock.

            34.   Plaintiff requested a reasonably plausible accommodation in that she informed her

supervisor Defendant Stephanie Fuchs of her osteoarthritis and requested that she not be assigned so many

of the "typing" heavy decisions. The types of assignments given to decision writers can vary, and some

are more
           o'template"
                         based, while others require a grcat deal of typing because they are more complex or

involve multiple impairments or lengthy and/or complex treatments. More often the "unfavorable"

decisions, denying claimants benefits, are the assignments that require more      tlping.   Because of the need

for a great deal of typing and their factual density, decision writers are afforded more time by the SSA

productivity index to complete the decisions.

            35.     The request for less typing intensive assignments was plausible, reasonable and would

have accommodated the       Plaintiff. This   reasonable accommodation would not have reduced the    Plaintiffs
workload, because the shorter, less typing heavy assignments were allotted less time to complete by

productivity standards, and Plaintiff would have to produce more of them. However, in sum, they would

not have required as much typing as the longer assignments which were not required, even though fewer

longer assignments had to be produced to meet standards.

            36.    Other reasonable accommodations would have permitted the Plaintiff to adequately

perform her role withoutpain, swelling and working offthe clock. For example, installation of the Dragon

software application and any necessary associated equipment and permitted use of the Dragon application

or a similar application or device would have constituted a satisfactory and reasonable accommodation.

The Dragon software application is, upon information and belief,    a   computer application whereby a worker

speaks into a computer microphone to perform certain tasks. This Dragon software application was never

offered to Plaintiff, and Plaintiff did not know it existed. Another accommodation would have been to

grant Plaintiff the ability to use accruing sick time for longer breaks between typing-heavy assignments.

           37.    Not only did Defendant Fuchs fail to assign work in a way that would accommodate

   Plaintiff s osteoarthritis, but upon Plaintiff's requests and complaints, Defendant Fuchs retaliated by

   increasing the type of assignments that would exacerbate Plaintiff's symptoms of pain and swelling.
           38.       Plaintiff brought this to the attention of Defendants Smith, and the SSA, but no

investigation was performed and the aforesaid Defendants, including Defendant Stephanie Fuchs, retaliated

by attemptingto push Plaintiff out of her employment.

            39.     The temporal proximity of Plaintiff's complaints about her osteoarthritis and requests

for   reasonable accommodation      in or about November       and December, 2018,         to   Defendant Fuchs'

accelerated attempts   to push Plaintiff out of her employment show a causal connection. Almost
immediately upon Plaintiffs complaints and requests for accommodation in late 2018, Defendant Fuchs

put into place her plan to manage Plaintiff out of the       office.   Beginning in or about November and

December, 2018, Defendant Fuchs contacted regional and began documenting and proposing assorted

fictive issues to find support for her decision to push Plaintiff out of the office.

PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

          40.     Plaintiff has filed no other lawsuits in state or federal court dealing with the same facts

involved in this action.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

            41.    Plaintiff exhausted administrative remedies by following the steps           she was advised to

take by the Social Security Administration's EEO complaint office. She was emailed a notice of right to

sue by SSA, her former employer, on May 26, 2020, which she received on or about May 27, 2020.

Pursuant to the Final Agency Decision, Plaintiff had 90 days to      file in District Court, and since the filing

of the first Complaint in this case was on August 24,2020, this lawsuit is timely.

REOUESTFOR RELIEF

           42.        Plaintiff respectfully requests the following relief: All overtime not paid, plus all

penalties and fees for the Defendants' willful violation pursuant to the penalty provisions of the relevant

statutes; back pay, front pay, liquidated damages, and compensatory damages            for Defendants'violations

of the aforesaid statutes. The Plaintiff also requests such further relief as the Court deems just and proper.

DECLARATION UNDER PENALTY OF PERruRY

           The undersigned declares under penalty of pe{ury that she is the plaintiff in the above action,

that she has read the above complaint, and that the information contained therein is true and correct. 28

U.S.C. Sec. 1746. 18 U.S.C. Sec. 1621.
   E*ecuted atU.S. District Court ofNew Mexico on February 10,2021.




Albuquerque, New Mexico 87125
845-663-3029
sheilahurleyesq@ gmail. com
 .   .   .:




               , a6
              LV u'/ o i*t          /eeuu
- 70


\\"                  t'n u fi- ,,
              01 '+F\ {Y
b", Ylfr)^Yf           \
u'/
         0     o
               2l'\,olzr
               -'/I \"/
                      I


         eA           I




                          t\
                           I
                           \
                               I


                           :
